Citation Nr: 1302342	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for rheumatoid arthritis.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from November 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision issued by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for an increased rating for rheumatoid arthritis.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

The Board remanded the instant claim in February 2009 and in July 2010.

In December 2012, the Board sent a letter to the Veteran asking him to clarify his representative.  The Veteran was advised that if he or his new representative do not respond within 30 days it will be assumed that the Veteran wants to represent himself.  As a response was not received, it is assumed that the Veteran is representing himself.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must again be remanded for additional development.

An April 1977 rating decision assigned a 10 percent rating for rheumatoid arthritis; this rating is considered to be a protected rating as it has been in effect for over 20 years.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2011).  Rheumatoid arthritis is to be rated either as an active process or as chronic residuals in each affected joint.  38 C.F.R. § 4.71a, 5002 (2011).

The Board remanded the instant matter in February 2009 and in July 2010 to allow a VA examination to be conducted.  The VA examiner was instructed to thoroughly describe the severity of the Veteran's rheumatoid arthritis and determine whether his symptoms were related to his service-connected rheumatoid arthritis or to the nonservice-connected osteoarthritis.  An August 2010 VA examiner determined that the Veteran's bilateral shoulder, knee and ankle pain were due, at least in part, to his service connected rheumatoid arthritis.  Subsequently, in December 2011 another VA examiner opined that recent rheumatoid arthritis factor testing was not available to either support or rule-out a rheumatoid arthritis diagnosis.  

As it is not clear from the clinical evidence of record whether the Veteran currently suffers from rheumatoid arthritis as laboratory testing has not been conducted, the Veteran should be afforded another VA examination.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO/AMC should afford the Veteran a VA examination to determine the nature and severity of his rheumatoid arthritis.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation addressing each affected joint and any tests, including laboratory testing, deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a.) Does the Veteran have active rheumatoid arthritis?  If so identify the symptoms.

b.) Does the Veteran have chronic residuals of inactive rheumatoid arthritis?  If so the symptoms should be identified.  

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to active rheumatoid arthritis or residuals of rheumatoid arthritis in accordance with the rating criteria specified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 to include signs and manifestations in regard to each affected joint region.  The VA examiner is requested to indicate all symptomatology due to rheumatoid arthritis as distinguished from the nonservice-connected osteoarthritis.  Provided that this distinction cannot be made, then all symptomatology involving the joints must be presumed incidental to the service-connected disability. 

If the examiner is not able to provide an opinion, he or she should explain why.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  Thereafter, the RO should readjudicate the claim for an increased rating for rheumatoid arthritis in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

